Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about July 28, 2004, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed an act, which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence disproved appellant’s justification defense beyond a reasonable doubt. Concur—Tom, J.E, Marlow, Williams, Catterson and Malone, JJ.